Title: From Thomas Jefferson to Gouverneur Morris, 26 November 1790
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia Nov. 26. 1790.

I have yet to acknowledge the receipt of your two favors of Apr. 10. and July 7. By the latter it would seem as if you had written an intermediate one which has never come to hand: and the letter of July 7. itself was not recieved till the 14th. of October, while I was in Virginia from which I am but just returned. The President is not yet returned, tho’ expected tomorrow.—The Declaration and Counter declaration established with us a full expectation that peace would be continued; perhaps this is still the most rational opinion, tho the English papers continue to talk of preparations for war. That such an event would have ensured good prices for our produce, and so far have been advantageous, is probable. But it would have exposed us to risks also, which are better deferred, for some years at least.—It is not to be expected that our system of finance has met your approbation in all it’s parts. It has excited even here great opposition; and more especially that part of it which transferred the state debts to the general government. The states of Virginia and N. Carolina are peculiarly dissatisfied with this measure. I believe however that it is harped on by many to mask their disaffection to the government on other grounds. It’s great foe in Virginia is an implacable one. He avows it himself, but does not avow all his motives for it. The measures and tone of the government threaten abortion to some of his speculations: most particularly to that of the Yazoo territory. But it is too well armed to be overawed by individual opposition. It is proposed to provide additional funds, to meet the additional debt, by a tax on spirituous liquors foreign and home-made: so that the whole interest will be paid by taxes on consumption. If a sufficiency can be now raised in this way to pay the interest at present, it’s increase by the increase of population (suppose 5. per cent. per annum) will alone sink the principal within a few years, operating, as it will, in the way of compound interest. Add to this what may be done by throwing in the aid of Western lands and other articles as a sinking fund, and our prospect is really a bright one.
A pretty important expedition has been undertaken against the Indians north of the Ohio. As yet we have no news of it’s success. The late elections of members of Congress have changed about a third or fourth of them. It is imagined the session of Congress which is to begin within 10. days will end on the 3d. of March,  with the federal year; as a continuance over that day would oblige them to call forward the new members. The admission of Vermont and Kentuckey into Congress, will be decided on in this session. I have the honour to be with very great esteem Dear Sir Your most obedt and most humble servt,

Th: Jefferson

